DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16 2013, is being examined under the pre-AIA  first to invent provisions.
The present application, filed on 04/27/2020. Claims 1-8 are pending and have been examined. Claims 1, 7 and 8 are independent claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are “receive an instruction to perform a first operation on a first layer of a neural network; receive block dependency data; receive an instruction to perform a second operation on a second layer of the neural network; perform the first operation comprising dividing the first layer into a plurality of input blocks, and operating on the input blocks to generate a plurality of output blocks; and perform the second operation after the first operation has generated a set number of output blocks, the set number being defined by the block dependency data.” in Claim 1 and “A system comprising a first processing unit, and a second processing unit, wherein: the first processing unit outputs a command stream to the second processing unit; the command stream comprises an instruction to perform a first operation on a first layer of a neural network” in Claim 8 and its dependents.
Spec Para [0023] “the first processing unit 20 will hereafter be referred to as the CPU and the second processing unit 30 will be referred to as the NPU. The choice of label for each processing unit…….” Also see Fig. 1 and Specification [0024]-[0025]. The “first processing unit” in claim 8 has sufficient structure, which is CPU of Fig. 1 element 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Each of the claim limitations in claims 1 and 8 as identified in section 2 of this Office Action invokes 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
“a processing unit” in claim 1 and “a second processing unit” in claim 8 and should be rejected under 112(b) because the disclosure in Fig. 1 and Specification [0024]-[0025] do not clearly link the description of structure to the claimed functions for which 112(f) is invoked regarding “a processing unit” in claim 1 and “a second processing unit”.
See MPEP 2181 II(B) (“For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")”).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, each of the functions in limitations that invoke 35 U.S.C. 112(f) that do not have sufficient description of corresponding structure in the specification has been interpreted as being implemented by processor.
Therefore, 
the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-6 are rejected based on the same rationale as claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
1:
Step 1:  Claim 1 recites process of A processing unit (MPEP 2106.05(f))) thus an article of process, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
perform the first operation comprising dividing the first layer into a plurality of input blocks, and operating on the input blocks to generate a plurality of output blocks - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
and 
perform the second operation after the first operation has generated a set number of output blocks, the set number being defined by the block dependency data - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation).
Step 2A Prong 2:  The claim recites the additional elements of 
A processing unit; which is generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
receive an instruction to perform a first operation on a first layer of a neural network; receive block dependency data; receive an instruction to perform a second operation on a second layer of the neural network, which are insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “A processing unit” is directed to Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the limitations “receive an instruction…”; “receive block dependency data” and “receive an instruction to perform….” are directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

2 and 4.
Claims 2, 4 dependent on claim 1, recites a mental process (“wherein the second operation comprises dividing the second layer into a plurality of further input blocks, and operating on the further input blocks to generate a plurality of further output blocks, and wherein the second operation operates on the further input blocks to generate further output block X after the first operation has generated output block Y, where Y is a function of X and is defined by the block dependency data”; “wherein the first operation generates N output blocks….performs the second operation after the first operation has generated N−Y output blocks, where Y is non-zero and is defined by the block dependency data”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

3. 
Claim 3 dependent on claim 2, recites a mental process based on mathematical relationship (“wherein the second operation operates on the further input blocks to generate further output block X after the first operation has generated all but ma(D-X,0) of the output blocks, where D is defined by the block dependency data”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

5 and 6.
Claims 5 and 6 dependent on claim 1, recites the additional mental process (“wherein the first operation comprises generating the second layer using the output blocks”; “wherein the first operation comprises accumulating output blocks to generate an accumulated block, and the accumulated block forms part or all of the second layer”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.

7.
Step 1:  Claim 1 recites method of perform operation on a neural network thus an article of process, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
performing the first operation comprising dividing the first layer into a plurality of input blocks, and operating on the input blocks to generate a plurality of output blocks- which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
and 
performing the second operation after the first operation has generated a set number of output blocks, the set number being defined by the block dependency data - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation).
Step 2A Prong 2:  The claim recites the additional elements of 
receiving an instruction to perform a first operation on a first layer of a neural network; receiving block dependency data; receiving an instruction to perform a second operation on a second layer of the neural network, which are insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “receive an instruction…”; “receive block dependency data” and “receive an instruction to perform….” are directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

8.
Step 1:  Claim 8 recites A system comprising a first processing unit, and a second processing unit (MPEP 2106.05(f))) thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
in response to the command stream…. performs the first operation comprising dividing the first layer into a plurality of input blocks, and operating on the input blocks to generate a plurality of output blocks - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
and 
performs the second operation after the first operation has generated a set number of output blocks, the set number being defined by the block dependency data - which is mental processes capable of being performed in the human mind (for example, these are observation and evaluation)
Step 2A Prong 2:  The claim recites the additional elements of 
a first processing unit; a second processing unit; which is generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
the first processing unit outputs a command stream to the second processing unit; the command stream comprises an instruction to perform a first operation on a first layer of a neural network, block dependency data, and an instruction to perform a second operation on a second layer of the neural network; which is insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “a first processing unit; a second processing unit” is directed to Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Furthermore, the limitation “the first processing unit outputs a command stream….” and “the command stream comprises an instruction….” is directed to the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1-2; 4-7 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Chilimbi (“US 20160092765 A1”).

1.
Chilimbi teaches A processing unit configured to (Para [0036] “plural central processing units (CPUs)”):
receive an instruction to perform a first operation on a first layer of a neural network (Para [0119] “the following equation can be used to calculate the amount of time that is required to perform weight updates for segment p in layer z” & Figure 3 teaches perform partition weight update individual neuron (operation) on the neural network);
receive block dependency data ([0067]: “The collection of weights and bias factors associated with the first layer z1 302 are represented by the symbols W1 and B1, respectively. Together, these parameters constitute a model G1 associated with the first layer. Similarly, the second layer z2 304 is associated with a model G2, and the output layer zL 306 is associated with the model GL. The overall model G defines the DNN model 114, and is composed of the set of models {G1, G2, . . . GL} for the individual layers” teaches receiving parameter data to form the DNN model wherein the parameter data (corresponds to block dependency data) describe the various dependency relationships within the neural network);
receive an instruction to perform a second operation on a second layer of the neural network (Para [0119] “the following equation can be used to calculate the amount of time that is required to perform weight updates for segment p in layer z” & Figure 3 teaches perform partition weight update individual neuron (operation) on the neural network);
perform the first operation comprising dividing the first layer into a plurality of input blocks (Para [0078] “DPS may entail breaking up each layer z of the full DNN model 114 into E segments (also referred to as partitions). Each segment is denoted by p, e.g., p ε [p.sub.1, . . . , p.sub.E]” & Figure 4 and Figure 3 teaches perform the 308 operation of segmentation (dividing) the first layer into [p.sub.1, . . . , p.sub.E] a plurality input block), 
and operating on the input blocks to generate a plurality of output blocks (Figure 3 teaches input blocks generate output blocks); 
and perform the second operation after the first operation has generated a set number of output blocks (Para [0119] “the following equation can be used to calculate the amount of time that is required to perform weight updates for segment p in layer z” & Para [0062] “FIG. 3 also shows a more detailed depiction of one such neuron 308; that neuron 308 corresponds to the second neuron in a series of neurons within the second layer z.sub.2 304” & Figure 8 & Figure 3 teaches individual neuron (second) operation of layer z2 (second layer) wherein operation perform after the first layer z1)
the set number being defined by the block dependency data ([0067]: “The collection of weights and bias factors associated with the first layer z1 302 are represented by the symbols W1 and B1, respectively. Together, these parameters constitute a model G1 associated with the first layer…..The overall model G defines the DNN model 114, and is composed of the set of models {G1, G2, . . . GL} for the individual layers” and Figure 3 teaches perform set of numbers defined by parameter data (block dependency data)).

2. 
Chilimbi teaches A processing unit as claimed in claim 1, 
Chilimbi further teaches wherein the second operation comprises dividing the second layer into a plurality of further input blocks (Para [0062] “FIG. 3 also shows a more detailed depiction of one such neuron 308; that neuron 308 corresponds to the second neuron in a series of neurons within the second layer z.sub.2 304” and Figure 3 teaches dividing the second layer z2 into a plurality of the input blocks), 
and operating on the further input blocks to generate a plurality of further output blocks (Para [0062] “FIG. 3 also shows a more detailed depiction of one such neuron 308; that neuron 308 corresponds to the second neuron in a series of neurons within the second layer z.sub.2 304. As shown, in a forward direction of training, the neuron 308 receives input signals that emanate from individual neurons in the first layer z.sub.1 302. These input signals are referred to as input activations when viewed from the perspective of the neuron 308” & Figure 3 teaches operating the further input blocks to generate output blocks),
and wherein the second operation operates on the further input blocks to generate further output block X after the first operation has generated output block Y, where Y is a function of X and is defined by the block dependency data (Para [0063] “a neuron may generate an output activation that is specified by the following equation: 
    PNG
    media_image1.png
    53
    265
    media_image1.png
    Greyscale
” teaches second operation operates on the further inputs to generate output block a2(z2) (Y function) from the output block a2(z1) (X function) and where a2(z2) function is depended on the a2(z1)).

4. 
Chilimbi teaches A processing unit as claimed claim 1, 
Chilimbi further teaches wherein the first operation generates N output blocks (Para [0067] “The overall model G defines the DNN model 114, and is composed of the set of models {G1, G2, . . . GL} for the individual layers” and Figure 3 teaches layer 302 divided into output blocks), 
and the processing unit performs the second operation after the first operation has generated N−Y output blocks (Para [0063] “a neuron may generate an output activation that is specified by the following equation: 
    PNG
    media_image1.png
    53
    265
    media_image1.png
    Greyscale
and Figure 3 teaches second operation operates on the further inputs to generate output block a2(z2) (Y function) from the output block of first operation), 
where Y is non-zero and is defined by the block dependency data (Para [0063] “a neuron may generate an output activation that is specified by the following equation: 
    PNG
    media_image1.png
    53
    265
    media_image1.png
    Greyscale
” teaches second operation operates on the further inputs to generate output block a2(z2) (Y function) which is non-zero).

5. 
Chilimbi teaches A processing unit as claimed in claim 1,
Chilimbi further teaches wherein the first operation comprises generating the second layer using the output blocks (Para [0119] “the following equation can be used to calculate the amount of time that is required to perform weight updates for segment p in layer z” & Figure 7 teaches operation comprises generating the layer using output block).

6. 
Chilimbi teaches A processing unit as claimed in claim 1, 
Chilimbi further teaches wherein the first operation comprises accumulating output blocks to generate an accumulated block, and the accumulated block forms part or all of the second layer (Para [0157] “E.sub.z−1 partitions in layer z−1. T.sub.epoch([1, z−1], E.sub.z−1) refers to the accumulated training time from layer 1 to layer z−1, when layer z−1 has E.sub.z−1 partitions” teaches the operation comprising accumulating output blocks layers).

7.
Claim 7 recites, A method to perform a processing unit process of Claim 1, As Chilimbi performs their process on a computer (Chilimbi, Para [0036] “plural central processing units (CPUs)”) in which method inherent, Claim 7 is rejected for reason set forth in the rejection of claim 1, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi in view Wang (“Fast QTBT Partitioning Decision for Interframe Coding with Convolution Neural Network”).  
3. 
Chilimbi teaches A processing unit as claimed in claim 2, 
Chilimbi further teaches wherein the second operation operates on the further input blocks to generate further output block X after the first operation (Para [0063] “a neuron may generate an output activation that is specified by the following equation: 
    PNG
    media_image1.png
    53
    265
    media_image1.png
    Greyscale
” teaches second operation operates on the further inputs to from the output block a2(z1) (X function)).
While Chilimbi teaches second operation operates, Chilimbi does not teach that first operation has generated all but max(D−X,0).
Wang, However teaches the first operation has generated all but max(D−X,0) of the output blocks, where D is defined by the block dependency data (2.3. Fast QTBT Partitioning Decision Scheme “The current CTU is divided into four 64×64 patches directly, and the MaxDepth di(i=0,1,2,3) is predicted for each patch with the neural network…… Step 3 Modify the predicted MaxDepth as di=di+max{D′i−d′i,0}”& Figure 3 teaches max{D′i−d′i,0}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chilimbi by generated all but max, as does Wang, operations as partitions. The motivation to do so is that using max will provide “patch is precisely predicted” and “inferred that the network is reliable” for the partitioning similar to that of Chilimbi (Wang, 2.3. Fast QTBT partitioning decision scheme & Page 2552-2553, Column 2 and 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi in view You (“Scaling Deep Learning on GPU and Knights Landing clusters”).  
8. 
Chilimbi teaches A system comprising a first processing unit, and a second processing unit wherein (Para [0036] “plural central processing units (CPUs)”):
the command stream comprises an instruction to perform a first operation on a first layer of a neural network (Para [0119] “the following equation can be used to calculate the amount of time that is required to perform weight updates for segment p in layer z” & Figure 3 teaches perform partition weight update individual neuron (operation) on the neural network), 
block dependency data ([0067]: “The collection of weights and bias factors associated with the first layer z1 302 are represented by the symbols W1 and B1, respectively. Together, these parameters constitute a model G1 associated with the first layer. Similarly, the second layer z2 304 is associated with a model G2, and the output layer zL 306 is associated with the model GL. The overall model G defines the DNN model 114, and is composed of the set of models {G1, G2, . . . GL} for the individual layers” teaches receiving parameter data to form the DNN model wherein the parameter data (corresponds to block dependency data) describe the various dependency relationships within the neural network),
and an instruction to perform a second operation on a second layer of the neural network (Para [0119] “the following equation can be used to calculate the amount of time that is required to perform weight updates for segment p in layer z” & Figure 3 teaches perform partition weight update individual neuron (operation) on the neural network); 
and in response to the command stream, the second processing unit: performs the first operation comprising dividing the first layer into a plurality of input blocks (Para [0078] “DPS may entail breaking up each layer z of the full DNN model 114 into E segments (also referred to as partitions). Each segment is denoted by p, e.g., p ε [p.sub.1, . . . , p.sub.E]” & Figure 4 and Figure 3 teaches perform the 308 operation of segmentation (dividing) the first layer into [p.sub.1, . . . , p.sub.E] a plurality input block), 
and operating on the input blocks to generate a plurality of output blocks (Figure 3 teaches input blocks generate output blocks);  
and performs the second operation after the first operation has generated a set number of output blocks (Para [0119] “the following equation can be used to calculate the amount of time that is required to perform weight updates for segment p in layer z” & Para [0062] “FIG. 3 also shows a more detailed depiction of one such neuron 308; that neuron 308 corresponds to the second neuron in a series of neurons within the second layer z.sub.2 304” & Figure 8 & Figure 3 teaches individual neuron (second) operation of layer z2 (second layer) wherein operation perform after the first layer z1), 
the set number being defined by the block dependency data ([0067]: “The collection of weights and bias factors associated with the first layer z1 302 are represented by the symbols W1 and B1, respectively. Together, these parameters constitute a model G1 associated with the first layer…..The overall model G defines the DNN model 114, and is composed of the set of models {G1, G2, . . . GL} for the individual layers” and Figure 3 teaches perform set of numbers defined by parameter data (block dependency data)).
While Chilimbi teaches processing unit, Chilimbi does not teach that the first processing unit outputs a command stream to the second processing unit.
You, However teaches the first processing unit outputs a command stream to the second processing unit (5.2 Single-Layer Communication & Page 7, 2nd column “We allo-cate the neural networks in a contiguous way and pack all the layers together and conduct one communication each time” & Algorithm 2 “CPU asynchronously copies b samples to j-th GPUj” & Figure 7 teaches CPU output GPU wherein GPU implements neural network);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chilimbi by using the first processing unit outputs a command stream to the second processing unit, as does You, perform on the processing unit. The motivation to do so is that the is partition into parts which “improve the perfor-mance” similar to that of Chilimbi (You, Figure 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125     
/YING YU CHEN/Primary Examiner, Art Unit 2125